Citation Nr: 9912176	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-33 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating for patellar femoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.  

1.  Entitlement to an increased rating for patellar femoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active naval service from August 1992 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection and assigned a noncompensable rating for patellar 
femoral syndrome of both knees.  The veteran has appealed the 
percentage evaluations assigned for the knees.  In May 1996 
the RO assigned a 10 percent rating for patellar femoral 
syndrome in each knee.  The veteran continued her appeal.  In 
May 1997 the Board remanded these claims to the RO for 
further evidentiary development.  The case has been returned 
to the Board for further review on appeal.  


REMAND

In the May 1997 remand, the Board directed the RO to ask the 
veteran to identify the sources of all treatment she has 
received for her knees since January 1996, and obtain 
pertinent documentation.  The RO was also directed to 
schedule the veteran for a VA examination by an orthopedic 
specialist to determine the current severity of the bilateral 
knee disorder.  The examination was to be conducted in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
was to include consideration of all factors set forth in 
38 C.F.R. § 4.45.  

In June 1997, the RO sent a letter to the veteran requesting 
the names and addresses for any health care providers who 
treated her knees.  In December 1997 her representative 
responded to the RO request, indicating that she had received 
no additional treatment from "non-VA" health care providers 
since January 1996.  It is unclear whether she may have 
received any treatment from VA health care providers.  The 
Board also notes that on VA examination in January 1998 the 
veteran reported that she had an elastic knee cage from the 
Altoona VA medical center.  It is unclear whether there are 
any treatment records related to her receipt of the knee 
cage.  Since any such VA treatment records are considered to 
be constructively of record, they must be obtained for 
adjudication purposes  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
when a veteran alleges functional loss due to pain, the 
provisions of two VA regulations, 38 C.F.R. §§ 4.40 and 4.45 
must be considered.  Under 38 C.F.R. § 4.40 (1998), a 
disability of the musculoskeletal system includes functional 
loss due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  "Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  
Under 38 C.F.R. § 4.45 (1998), factors of joint disability 
include increased or limited motion, weakness, fatigability, 
or painful movement, swelling, deformity or disuse atrophy.  

On VA examination in January 1998, the veteran reported 
popping and grinding, with prepatellar pain and infrapatellar 
pain.  Range of motion of both knees was from 0 to 140 
degrees.  The examiner noted negative varus and valgus laxity 
at full extension and slight flexion.  It was also noted that 
she had lateral patellar tracking, but no subluxation.  
Patellar grind and inhibition were positive for minimal 
crepitus and moderate pain.  The examiner reported that she 
had "mild generalized ligamentous laxity manifested by MCP 
extension to 60 degrees, voluntary swan-neck deformity of 
middle fingers and slight recurvatum of both elbows in full 
extension".  Mild generalized ligamentous laxity with mild 
patella-femoral malalignment, and chondromalacia patella and 
patella-femoral arthralgia secondary to service were 
diagnosed.  

In the March 1999 informal hearing presentation, the 
veteran's representative indicated that the January 1998 
examination did not satisfy the requirements of DeLuca, 
supra.  The Board agrees with that additional information is 
required.  The report of the January 1998 examination does 
not provide commentary regarding the veteran's complaints of 
pain, or whether there was greater limitation of motion due 
to pain or during flareups.  In addition, the examiner did 
not consider all of the factors set forth in 38 C.F.R. 
§ 4.45, including a determination as to whether her service-
connected disorders exhibit weakened movement, excess 
fatigability, or incoordination.  

The Court stated in DeLuca that specificity of findings with 
regard to functional loss due to pain is required.  
Examinations upon which rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flareups."  "It is essential that the 
examination...adequately portray the...functional loss."  
DeLuca, at 206.  When the veteran claims functional loss due 
to pain, "[t]he medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the [joint] is used 
repeatedly over a period of time."  Id.  

The representative has requested that the veteran's claims be 
remanded pursuant to Stegall v. West, 11Vet. App. 268 (1999).  
The obligation of the RO to implement requests by the Board 
was discussed in a decision of the United States Court of 
Veterans Appeals (redesignated on March 1, 1999, as the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court)) in the case of Stegall v. West, 
11 Vet. App. 268 (1998), wherein the Court stated the 
following:  

The protracted circumstances of this case 
. . . demonstrate the compelling need to 
hold, as we do, that a remand by this 
Court or the Board confers on the veteran 
or other claimant, as a matter of law, 
the right to compliance with the remand 
orders. . . . It matters not that the 
agencies of original jurisdiction as well 
as those of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution and 
administration of all laws administered 
by the Department and for the control, 
direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, 
the Secretary is by statute both the one 
to whom a veteran may appeal an initial 
denial as a matter of right (38 U.S.C. 
§ 7104(a)), and a party, represented by 
the General Counsel, to every appeal 
before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as 
here, the remand orders of the Board or 
this Court are not complied with, the 
Board itself errs in failing to ensure 
compliance. . . . .  (Emphasis supplied)

The ruling in Stegall requires that the present appeal be 
remanded to the RO for completion of the actions previously 
specified by the Board.  The Court's decision does not give 
the Board any discretion to consider whether failure to 
obtain the requested information would not prejudice the 
veteran or constitute harmless error.  

Completion of the development previously requested will 
require that another VA orthopedic examination be performed.  
The Board is aware that this action will result in a certain 
amount of inconvenience for the veteran and will only further 
delay adjudication of the veteran's appeal.  The information 
requested, however, is necessary to enable to RO and the 
Board to conduct a review of the claim under the requirements 
established by the Court.  

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet.App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should ask the veteran to 
identify all sources of treatment 
received for her knees since December 
1997.  It should then obtain copies of 
clinical records of all treatment 
identified.  This should specifically 
include any VA treatment records either 
from the Altoona VA Medical Center or 
any other VA facility.  

2.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination of both knees.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  Any 
necessary tests or studies, including X-
ray or  MRI, if indicated, should be 
done.  The examination also should 
include complete range of motion studies 
and any further restriction due to pain 
should be reported.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
the examination, together with a copy of 
this remand.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
questions and provide a full statement of 
the basis for the conclusions reached:  

(a) Does the service-connected 
disability of each knee result 
in weakened movement, excess 
fatigability, and 
incoordination, and if so, to 
what extent?

(b) To what extent does 
examination show the 
following:  (1) complaints of 
knee pain which are visibly 
manifest on movement, (2) the 
presence or absence and degree 
of muscle atrophy attributable 
to the service-connected 
disability, (3) the presence 
or absence of changes 
suggesting disuse due to the 
service-connected disability, 
and (4) the presence or 
absence of any other objective 
manifestation that would 
demonstrate disuse or 
functional impairment due to 
pain?  

(c) Are there any other 
medical or other problems that 
have an impact on the 
functional capacity of either 
knee?  (The examiner should 
note the finding of 
generalized ligamentous laxity 
in the January 1998 
examination report)  If so, 
the extent of such overlap and 
the degree to which impairment 
from the nonservice-connected 
problem and that from the 
service-connected disability 
may be disassociated should be 
described in terms of actual 
clinical findings.  

4.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1995).  If 
this is necessary, the physician(s) who 
performed the examination should be given 
an opportunity to amend the report 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.  

5.  When the record is complete, the RO 
should review the issue of entitlement to 
higher ratings for the service-connected 
right and left disabilities.  All 
conclusions should be articulated in 
light of the analysis set forth in 
DeLuca, Id., and all applicable VA 
regulations, including 38 C.F.R. §§ 4.40 
and 4.45 (1995), and the relevant 
diagnostic codes from the rating 
schedule, should be specifically 
discussed.

Thereafter, the claim should be returned to the Board for 
further review, if in order, following issuance of a 
supplemental statement of the case to the veteran and his 
representative followed by a reasonable period of time for 
response.  No action is required of the veteran until she 
receives further notice.  The purpose of this remand is to 
obtain additional information.  The Board does not intimate 
any factual or legal conclusions as to the outcome ultimately 
warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	R. L. SHAW 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


